Citation Nr: 0212238	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-22 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to service connection for left shoulder 
bursitis.

(The issue of entitlement to service connection for right ear 
hearing loss disability will be the subject of a later Board 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied benefits sought in February 1999, 
and the veteran appealed its decision.  Subsequently, 
additional action as described below occurred.

The Board notes that other claims which have been adjudicated 
are in the DRO review process.  This matter is referred to 
the RO for appropriate action.  Since the RO has recognized 
the statement of the veteran and are taking action in accord 
with revised regulations, a Remand is not in order.


FINDINGS OF FACT

1.  Left ear sensorineural hearing loss disability is 
attributable to service.  

2.  Left shoulder bursitis was found before service but is 
not shown currently.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was incurred in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2001).  

2.  Claimed left shoulder bursitis was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, it did consider and act based on 
them after they were, including as reflected by its March 
2002 letter to the veteran and its June 2002 rating decision, 
and VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that VA has met its duties.  The veteran was 
notified of evidence and information needed to substantiate 
and complete his claims in the November 1998 development 
notice letter, the February 1999 rating decision and notice 
letter, the October 1999 statement of the case, and other 
correspondence.  

Additionally, in December 1998, the RO obtained service 
medical records.  In the November 1998 letter to veteran, the 
RO advised him what evidence was needed, what evidence it was 
going to attempt to obtain and what evidence he should 
submit, and that if he wanted VA to help him obtain medical 
evidence, he should submit VA Forms 21-4142.  He did not 
identify any pertinent treatment in his October 1998 VA Form 
21-4142 and he returned no VA Forms 21-4142.  In March 2002, 
the RO sent him a letter expressly addressing VCAA concerns.  

The Board concludes that the discussions in the rating 
decisions, statement of the case, supplemental statement of 
the case, and other correspondence with the veteran informed 
him of the information and evidence needed to substantiate 
his claims and complied with VA's notification requirements.  
See Quartuccio v. Principi, __ Vet.App. __, __, No. 01-997, 
slip op. at 6-7 (June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  
Reasonable attempts were made to obtain service medical 
records.  The veteran has not identified any other evidence 
as relevant, nor has he authorized VA to help him obtain it.  
Examinations for VA examination purposes are of record.  See 
38 C.F.R. § 3.326, including as amended by 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001).

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.

The RO readjudicated the veteran's claims in light of the 
VCAA in June 2002 and sent the veteran a copy of its rating 
decision and issued him a post-VCAA supplemental statement of 
the case.  

In the circumstances of this case, VCAA compliance is 
present, and a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to notify and to assist the 
veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim is consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and no further action is necessary.  VA's duties have been 
fulfilled.  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
and 3.304 (2001).  A showing of incurrence may be established 
by affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

Due consideration is to be given to the places, types, and 
circumstances of a veteran's service as shown by his service 
record, the official history of each organization in which he 
served, his medical records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.   38 C.F.R. § 3.304(d).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).  

The service incurrence or aggravation of organic disease of 
the nervous system (including sensorineural hearing loss) is 
presumed, in the absence of affirmative evidence to the 
contrary, if it is manifested or aggravated to a degree of 10 
percent within 1 year of discharge from a period of active 
service lasting 90 days or more.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's DD Form 214N indicates that his military 
occupational specialty was in the aircraft mechanics field.  

In reference to the criteria of 38 C.F.R. § 3.385, his 
audiometry for his left ear was normal on service entrance 
examination in July 1968.  He had thresholds of 25 and 35 
decibels, respectively, for the frequencies of 4000 and 6000 
hertz, on annual crewmember examination in November 1971.  On 
service discharge examination in December 1972, his threshold 
was 55 decibels at 6000 hertz, meaning that on both 
occasions, he had hearing impairment although not hearing 
loss disability as defined at 38 C.F.R. § 3.385.  

The September 1998 private audiology examination report 
prepared by an M.A. indicates that testing at that time 
revealed left ear hearing loss disability as defined by 
38 C.F.R. § 3.385.  It was characterized as a sloping 
sensorineural hearing loss.

It is consistent with the circumstances of the veteran's 
service that he incurred left ear hearing loss in service, as 
his military occupational specialty was in the aviation 
mechanics field and a service examination report indicates 
that he underwent a flight crewman examination.  
Sensorineural hearing loss is one of the chronic diseases 
according to 38 U.S.C.A. § 1101.  Once it is shown as a 
chronic disease in service as opposed to being an isolated 
finding, its subsequent manifestations at any later date, now 
matter how remote, must be attributed to service.  
38 C.F.R. § 3.303(b).  The veteran appears to have had left 
ear hearing loss in service and has hearing loss disability 
now.  His hearing loss values sloped in service and continue 
to slope now.  He worked in the aviation field in service.  
The essence of service connection is a showing by evidence 
that a particular disease resulting in disability was 
incurred coincident with service.  38 C.F.R. § 3.303(a).  
That evidence is present here.  Accordingly, service 
connection is warranted.  

Next, left shoulder bursitis was diagnosed on service 
enlistment examination in July 1968.  Therefore, the 
presumption of soundness does not attach.  The service 
medical records show no treatment expressly for left shoulder 
bursitis.  The veteran's musculoskeletal system, including in 
his upper extremities, were clinically normal on service 
discharge examination in December 1972.  

No left shoulder bursitis has been diagnosed since July 1968.

The evidence shows that left shoulder bursitis existed prior 
to service.  It was noted on service examination in July 
1968.  There is no showing of either a service incurrence or 
a service aggravation of left shoulder bursitis, because 
there is no showing of left shoulder bursitis currently.

The Board notes that at the time of the January 1999 VA 
examination, the veteran reported that in about January 1971, 
he fell down some steps in service and landed on his left 
elbow, and that he was placed in a cast with his arm strapped 
to his chest wall for 4-6 weeks, and that ever since that 
time, he has had low-grade pain in his left elbow and 
shoulder.  However, the Board also notes that service 
connection for "tendonitis, left biceps, status post left 
elbow trauma (claimed as left arm and elbow trauma) has been 
granted.  

To the extent that the veteran asserts that he has bursitis, 
he is a layman and his assertion is not competent.

The active service medical records including the service 
discharge examination report, as well as the current medical 
evidence of record, namely, the January 1999 VA examination 
report, are unsupportive of a grant of service connection for 
left shoulder bursitis.  The service medical records show no 
treatment for or diagnosis of bursitis, and the January 1999 
VA examination report does not diagnose left shoulder 
bursitis.  No current left shoulder bursitis disability is 
shown.  In the absence of current disability associated with 
bursitis, there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Accordingly, service connection 
for it can not be granted.

The preponderance of the evidence is against the claim, there 
is no doubt to be resolved in the veteran's favor, and the 
claim must be denied.  


ORDER

Entitlement to service connection for left ear hearing loss 
disability is granted.  

Entitlement to service connection for left shoulder bursitis 
is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

